DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (KR101694528, translation provided by Google 12/17/2022) in view of McKenna (U.S. Pat. No. 2,113,354) in view of Lee et al. (U.S. Pub. No. 2017/0267541).

Regarding claims 1 and 3-8, Baek et al. teaches a method for producing a titanium carbonitride-tungsten which meets a broad and reasonable interpretation of tungsten titanium carbide powder (pages 2-3).  Baek et al. teaches “preparing a mixture of titanium oxide (TiO 2 ) powder, tungsten oxide (WO 3 ) powder and carbon powder (step 1); Pulverizing the mixture (step 2)” which meets a broad and reasonable interpretation of a mixing step for mixing under an inert atmosphere tungsten trioxide (WO3), titanium dioxide (TiO2) and carbon (C), each being in powdered form, to obtain a reaction mixture (page 2). Baek et al. teaches heat treatment may be performed at a temperature of 1100 to 1500 °C which overlaps with a synthesis step for heating the reaction mixture at a temperature of about 600 °C to 1200 °C to obtain the reaction products (page 3). Baek et al. teaches pulverizing final product (pages 2-3).
Baek et al. does not teach “a washing step for washing the reaction products with water” or “a reducing agent powder wherein the composition of the reaction mixture is such that the molar amount of the reducing agent is 8(x+y) or lower, and the molar amount of carbon is from about 2.7 times (x+y) to about 8 times (x+y), provided that x is the molar amount of tungsten trioxide and y is the molar amount of titanium dioxide; and wherein the reducing agent is selected from calcium and/or magnesium, the molar amount of the reducing agent being the sum amount of the calcium and/or magnesium in moles”.
McKenna teaches a method of making a carbide of tungsten and titanium by heating tungsten oxide, titanium oxide and carbon (page 1, column 1, lines 1-5 and column 2, lines 5-25).  McKenna teaches the product was crushed by hammer and by a jaw crusher together with coarse ball milling until the particles thereof would pass a 40-mesh screen. The particles were repeatedly treated with water mixtures of hydrochloric acid to which a small amount of nitric acid had been added, the acid mixture being repeatedly boiled which meets the limitation of a washing step for washing the reaction products with water. It would have been obvious to wash the pulverized final product taught by Baek et al. to remove impurities.  
	Lee et al. teaches a method for preparing titanium carbonitride at relatively low temperatures (paragraph 9).  Lee et al. teaches “the inventive method for preparing titanium carbonitride, calcium acts as a reductant that reduces titanium dioxide and enables its reaction with carbon and nitrogen. In a specific embodiment, the mixing ratio of titanium dioxide to calcium is preferably from more than about 2 moles to about 6 moles or less of calcium per each mole of titanium dioxide” which meets the limitation of a reducing agent powder wherein the composition of the reaction mixture is such that the molar amount of the reducing agent is 8(x+y) or lower, and the molar amount of carbon is from about 2.7 times (x+y) to about 8 times (x+y), provided that x is the molar amount of tungsten trioxide and y is the molar amount of titanium dioxide; and wherein the reducing agent is selected from calcium and/or magnesium, the molar amount of the reducing agent being the sum amount of the calcium and/or magnesium in moles (paragraph 27). It would have been obvious to try a reductant such as calcium with a reasonable expectation of success for the production method taught by Baek et al. because calcium acts as a reductant that reduces titanium dioxide and enables its reaction with carbon and nitrogen.
	Regarding claim 2, Lee et al. teaches mixing in inert atmosphere (abstract).  
Regarding claim 3, Lee et al. teaches a pressure of 0.5 kgf/cm2 to about 10 kgf/cm2 (paragraph 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Monday- Thursday Noon- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        12/17/2022